  Case 8:20-cv-01027-JVS-RAO Document 9 Filed 06/11/20 Page 1 of 1 Page ID #:109

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-01027JVS(RAO)                                                 Date     June 11, 2020

 Title             Sokuntheary Heng v William Barr, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] ORDER DENYING TEMPORARY
                        RESTRAINING ORDER WITHOUT PREJUDICE

             Petitioner Sokuntheary (“Sokuntheary) filed a petition pursuant to 28 U.S.C.
§ 2241 for release from Immigration and Customs Enforcement (“ICE”) custody.
(Docket No. 1.) She also sought a temporary restraining order for her immediate release.
(Id.) The Government has responded. (Docket No. 7.)

              The result here is controlled by Roman v. Wolf, Central District of
California, Case No. CV 20-768 TJH (PVC) [“Wolf”]. The suit is a class action on
behalf of ICE detainees at Adelanto, The court there preliminarily certified a class.
(Wolf, Docket No. 52.) Sokuntheary falls within the class as certified. Of greater
significance here is the fact that the Wolf court stayed “the related cases of putative class
members who have previously filed, or who will file, their own cases seeking habeas
relief, injunctive relief and/or declaratory relief regarding the conditions of their
confinement at Adelanto related to COVID-19 .”
(Id., pp. 8-9.)

             According, this matter is stayed. The application for a temporary restraining
order is denied without prejudice. It appears that any relief available at this time must be
sought before the Wolf court.

                                                                                                          :         0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                            Page 1 of 1
